PER CURIAM.
Mary E. Irving appeals the district court’s order affirming the Commissioner’s denial of Irving’s claim for a period of disability and disability insurance benefits, and a subsequent order denying her motion for reconsideration. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have thoroughly reviewed the administrative record, the parties’ briefs, and the district court’s opinion and orders, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Irving v. Barnhart, No. CA-03-508-7 (W.D.Va. May 14, 2004; July 21, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED